11/01/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0287


                                      DA 22-0287
                                   _________________

 IN RE THE MATTER OF THE GUARDIANSHIP
 OF:

 L.R.T.S.:


 DAVID MARK SAMMONS,
                                                                     ORDER
               Petitioner and Appellee,

       v.

 ECHO RENE SIMS,

               Respondent and Appellant.
                                 _________________

       The record was filed for purposes of this appeal on September 29, 2022. The
opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than December 1, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all parties of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                    November 1 2022